ACCEPTED
                                                                                          04-14-00667-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                     5/11/2015 8:36:59 AM
                                                                                           KEITH HOTTLE

    LAW OFFICES OF KEITH P. MILLER, P.C.
                                                                                                   CLERK



                         ATTORNEYS & COUNSELORS AT LAW
                                                                        FILED IN
14350 NORTHBROOK, SUITE 150                                      4th COURT OF APPEALS
SAN ANTONIO, TEXAS 78232                                          SAN ANTONIO, TEXAS
TELEPHONE     210.524.9040                                               KEITH
                                                                 05/11/2015     P. MILLER
                                                                            8:36:59 AM
FACSIMILE     210.267.2982                                               MEGAN KUCERA
                                                                     KEITH E. HOTTLE
                                                                          Clerk


                                    May 11, 2015

Eloy R. Garcia, District Clerk
ATTN: BRENDA LEE
401 N. Britton Avenue, Room 304
Rio Grande City, Texas 78582

       Re:    Cause No. DC-09-559; Ramiro & Edna Ramos and Federico Salazar, Jr.
              vs. The Unknown Heirs of Tomasa Gonzalez and Narciso Gonzalez

Dear District Clerk:

       Pursuant to Rule of Appellate Procedure 34.5(c), please supplement the Clerk’s
Record with the documents relating to the citation by publication in this matter. More
specifically, the February 3, 2010 affidavit of Rebecca G. Canales and the January 7,
2010 Corrected Notice by Citation by Publication, as well as all attachments thereto.
Additionally, please supplement the Clerk’s Record with the return of citation for the
following individuals:

             Adan Ramos
             Aissa Lynette Salazar
             Amelia Salazar Yunez
             Arabela Gonzalez
             Arlene Luccette Salazar
             Cindy Ramos-Ramos
             Dora Lisa Salazar Guerrero
             Efrain Ramos-Ramos
             Elia G. Garza
             Erica Guzman Uribe
             Gerardo Salazar
             Gilda Ramos
             Graciela Ramos-Guerra
             Hayde Correa
             Homero Hector Gonzalez
             Irma Salazar Cisneros
             Javier J. Gonzalez
             Javier Salinas
             Juan Manuel Garcia
             Juan Ramon Gonzales
             Maria Elia Gonzalez Garza
             Maria Eva Ramos-Garcia
             Maria Del Carmen Salazar
             Maria Elsa Guttierez
             Maria Esther Gonzalez
             Maria Emma Bustamante
             Mario Cesar Gonzalez
             Melissa Salazar Longoria
             Omar Garcia
             Pablo Ildefonso Gonzalez
             Roberto (Bobby) Salazar
             Rosa Enna Gonzales
             Sandra Becker
             Sergio L. Bustamante
             Socorro Gonzalez
             Sylvia Ramos
             Veronica Salazar Rivera

       Of course, should you need additional information to process this request, please
do not hesitate to contact me.

                                                 Sincerely,

                                                  Megan Kucera

                                                 Megan Kucera



MK/mlc

cc: Keith E. Hottle, Clerk for the Fourth Court of Appeals